DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed December 21, 2021.  Claims 1-12 and 23-30 are pending in this case.  Claims 1, 2, 4-8, 10-12, and 25-26 are currently amended.
Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of additional elements in this case does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant argues, regarding claims 1 and 7, as currently amended, that nothing in the cited references teaches, discloses, or suggests, receiving, at a mobile communication device and from a user, a selection of a transaction application authentication element to be associated with a transaction application operating on the mobile communication device, the selected transaction application authentication element validating an authenticity of the transaction application to the user, wherein the transaction application authentication element comprises a dynamically changing data element that is configured to change based on a transaction, and wherein the transaction application authentication element is recognizable by the user.
Examiner respectfully disagrees.
Slavin teaches receiving, at a mobile communication device and from a user, a selection of a transaction application authentication element to be associated with a transaction application operating on the mobile communication device wherein the transaction application authentication element comprises a dynamically changing data element that is configured to change based on a transaction, and wherein the transaction application authentication element is recognizable by the user. (par 51-52 “step 224 in 285 sends the user a text message containing directions to either i) click a link contained in the message to download a wallet to store the content if the user is unsure that such wallet is not already on the mobile device, or ii) if the user believes the wallet is already on the mobile device, to remind the user to open the wallet application and update the content. If the user does not have the validity checking wallet already on their mobile device (226, 230), the user clicks the link to download the validity checking wallet and Content. If the user already has the validity checking wallet on their mobile device (226, 228), then the user runs the validity checking wallet application and updates the content.”). 
Slavin does not specifically teach the selected transaction application authentication element validating an authenticity of the transaction application to the user.
Kumar teaches the selected application authentication element validating an authenticity of the application to the user. (par 32 ‘validating the application message using the one or more user credential elements and the particular authentication method.”).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-12 and 23-30–
Claims 1-12 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-12 and 23-30 –
Claims 1-12 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 and 23-30 are directed to a method. Claims 7-12 are directed to a device.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction authentication, which is an abstract idea. Specifically, the claims recite providing an application authentication element, receiving a token, and conducting a transaction, which is grouped within the “certain methods of organizing human activity”, (i.e., commercial or legal interactions, given that the application refers to transaction systems), grouping of abstract ideas, in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a an antenna, a processor, a storage medium coupled to the processor, and a mobile communication device,  merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the antenna, processor, storage medium coupled to the processor, and mobile communication device perform the steps or functions of providing an application authentication element, receiving a token, and conducting a transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, affinities. As discussed above, taking the claim elements separately, the antenna, processor, storage medium coupled to the processor, and mobile communication device perform(s) the steps or functions of providing an application authentication element, receiving a token, and conducting a transaction.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely 
The dependent claims 2-6, 8-12, and 23-30 do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0289005), Arthur et al (US 2008/0208762) and further in view of Labrou et al (US 2006/0206709).
Regarding claims 1 and 7 –
Slavin teaches receiving, at a mobile communication device and from a user, a selection of a transaction application authentication element to be associated with a transaction application operating on the mobile communication device wherein the transaction application authentication element comprises a dynamically changing data element that is configured to change based on a transaction, and wherein the transaction application authentication element is recognizable by the user. (par 51-52 “step 224 in 285 sends the user a text message containing directions to either i) click a link contained in 226, 230), the user clicks the link to download the validity checking wallet and Content. If the user already has the validity checking wallet on their mobile device (226, 228), then the user runs the validity checking wallet application and updates the content.”). 
associating the transaction application authentication element with the transaction application (par 50-51)
Slavin does not specifically teach the selected transaction application authentication element validating an authenticity of the transaction application to the user.
Kumar teaches the selected application authentication element validating an authenticity of the application to the user. (par 32 ‘validating the application message using the one or more user credential elements and the particular authentication method.”).
Slavin does not specifically teach obtaining, by the mobile communication device, the selected transaction application authentication element, providing, by the mobile communication device, the selected transaction application authentication element to the user, responsive to receiving the confirmation of the transaction application authentication element and receiving the user authentication token, wherein the user authentication token is verified, conducting a transaction using the transaction application on the mobile communication device. 
Kumar teaches obtaining, by the mobile communication device, the selected transaction application authentication element, (par 52)
providing, by the mobile communication device, the selected transaction application authentication element to the user, (par 52)
responsive to receiving the confirmation of the transaction application authentication element and receiving the user authentication token, wherein the user authentication token is verified, 
It would be obvious to one of ordinary skill in the art to combine Arthur and Kumar in order to obtain greater security in digital transactions management.
Slavin does not teach launching, by the mobile communication device, the transaction application; providing, by the mobile communication device, a transaction application authentication request, while improving data processing efficiency (Kumar, par 49-50)
Arthur discloses launching, by the mobile communication device, the transaction application (par 104-105): 
providing, by the mobile communication device, a transaction application authentication request. (par 100-105)
Slavin and Arthur do not teach receiving, by the mobile communication device, from the user, confirmation that the provided transaction application authentication element is the transaction application authentication element selected by the user for the transaction application; and receiving, by the mobile communication device and from the user, a user authentication token, wherein the user authentication token comprises a repeatable input associated with the user.
Labrou teaches receiving, by the mobile communication device, from the user, confirmation that the provided transaction application authentication element is the transaction application authentication element selected by the user for the transaction application; (abs, par 11-12, 51)
receiving, by the mobile communication device and from the user, a user authentication token, wherein the user authentication token comprises a repeatable input associated with the user. (abs, par 11-12, 51)

It would be obvious to one of ordinary skill in the art to combine Arthur, Kumar, and Slavin with Labrou in order to obtain greater security in digital transactions management, given that “a wireless mobile computing device  provides user electronic authentication services for a transaction according to authentication view(s) of one or more parties (i.e., in a typical embodiment paired and/or more than two authentication views), wherein the authentication views are time, user and Software dependent secured (e.g., encrypted), matched (verified against each other), and trans action party anonymous”. Labrou, par 32).
Regarding claims 2 and 8 –
Labrou teaches that after receiving the user authentication token, the method further comprises:
generating, by the mobile communication device, a secret token that is derived from the user authentication token, and transmitting the secret token to a server computer in the transaction. (par 51, 86)
Arthur teaches that providing the selected transaction application authentication element comprises displaying the selected transaction application authentication element. (par 122).
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762), and Labrou et al (US 2006/0206709) and further in view of Boillot (US 2008/0111710).
Slavin, Kumar, Arthur, and Labrou teach as above.
Regarding claims 3 and 9 –
Boillot teaches that the user authentication token is in a form of a swipe. (par 59).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar, and Arthur, with Labrou and Boillot in order to obtain a more user-friendly transaction .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762), and Labrou et al (US 2006/0206709) and further in view of Nguyen et al (US 2003/0162591).
Slavin, in view of Kumar, Arthur, and Labrou teaches as above.
Regarding claim 23 –
Nguyen discloses prompting, by the mobile communication device, the user to select a type of user authentication. (par 35, 42).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar and Arthur, with Labrou and Nguyen in order to obtain greater security in digital transactions management.
Claims 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US 2009/0156180) in view of Kumar et al (US 2007/0189005), Arthur et al (US 2008/0208762) and Labrou et al (US 2006/0206709) and further in view of Fiatal (US 8,107,921)
Slavin in view of Kumar, Arthur and Labrou teaches as above.
Regarding claim 24 –
Fiatal teaches generating a secret token based upon the user authentication token. (col 17 In 25-35).
It would be obvious to one of ordinary skill in the art to combine Slavin, Kumar and Arthur, with Labrou and Fiatal in order to obtain greater security in digital transactions management, through an additional layer of security.
Regarding claim 25 –
Fiatal teaches wherein the transaction application comprises a mobile payment transaction application, (col 17 In 25-35) and wherein the method further comprises:
generating, by the mobile payment transaction application, a secret token. (col 17 In 25-35)
Labrou teaches that the mobile payment transaction application provides the transaction application authentication element and receives the user authentication token. (par 11-12, 51).
Regarding claim 26 –
Fiatal teaches that the transaction application is a mobile payment transaction application, (col 17 In 25-35), and wherein the method further comprises:
providing, by the mobile payment transaction application, the generated secret token to a secure memory in the mobile communication device. (col 17 In 25-35).
Labrou teaches generating, by the mobile payment transaction application, a secret token (par 51); and
wherein the mobile payment transaction application provides the transaction application authentication element and receives the user authentication token. (par 11-12, 51).
Regarding claim 27 –
Labrou teaches comparing, by the mobile communication device, the generated secret token with a secret reference token. (par 51).
Regarding claim 28 –
Fiatal teaches determining that the generated secret token and the secret reference token match. (col 17 In 25-35)
Arthur teaches generating an approval message. (par 74).
Regarding claim 29 –
Arthur discloses transmitting, by the mobile communication device the approval message to an access device. (par 74)
Regarding claim 30 –
Arthur discloses that the mobile communication device and the access device communicate via NFC. (par 7, 46, 48, 71).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685